Citation Nr: 1454452	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  97-30 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for schizophrenia.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hemorrhoids. 

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disability of the right wrist.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back.

5.  Entitlement to service connection for bilateral knee disability. 

6.  Entitlement to service connection for a disability of the right foot.

7.  Entitlement to service connection for residuals of a head injury.

8.  Entitlement to service connection for a dental disability.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

10.  Whether VA counted the correct amount of Social Security income for the purposes of nonservice-connected pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1954 to December 1955.

This case came before the Board of Veterans' Appeals (Board) on appeal from September 1997, July 2003, and February 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In August 2004, a hearing before a Veterans Law Judge was held at the RO. The Veterans Law Judge (VLJ) who held the hearing is no longer with the Board.  A transcript of the hearing is of record.

In November 2000, the Board remanded the Veteran's claims for service connection for bilateral knee disabilities and his requests to reopen previously denied claims for service connection for a right wrist and low back disabilities.

In a decision dated in March 2005, the Board denied the Veteran's claims to reopen claims for service connection for schizophrenia, hemorrhoids, and a disability of the right wrist; claims for service connection for diabetes mellitus, residuals of a head injury, and a dental disability; and claims for special monthly pension based on his spouse's need for regular aid and attendance of another person and for a TDIU. The Board also dismissed his appeal for special monthly pension based on the need for regular aid and attendance of another person.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2007 order, the Court vacated the Board's decision in part and remanded the case to the Board for further proceedings consistent with the decision.  The Court also determined that as the Veteran had presented no arguments regarding the Board's denial of the claim for service connection for diabetes mellitus, the dismissal of the claim for special monthly pension based on his need for regular aid and attendance, or the denial of the claim for special monthly pension based on his spouse's need for regular aid and attendance, those matters were considered abandoned on appeal.  

In January 2008, the Board issued a remand in this case.  In April 2008, the Board determined that the remand was issued prematurely, and the remand was thereby recalled.  Thereafter, in June 2008, the Board remanded the case for additional development.

The case was again remanded in March 2013 to provide the Veteran with a requested hearing.  That hearing was conducted in October 2013 before the undersigned VLJ at the VA central office in Washington, D.C. It was noted prior to the hearing that the Veteran's then-designated representative was not present and could not be reached.  With the consent of the Veteran, the undersigned took his testimony and stipulated on the record that a motion for an additional hearing would be considered if so desired by the Veteran or his representative.  Notably, the Veteran has since elected to proceed with his appeal pro se, including during an additional opportunity to appear before a Board hearing. The Veteran has declined this opportunity. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further development is necessary in order to fully and fairly adjudicate the Veteran's appeal.  

First, with respect to his new and material evidence, TDIU, and service connection claims, the case was remanded in June 2008 for development consistent with the Court's September 2007 order.  Following completion of this development, however, the case was then returned to the Board without readjudication by the AOJ.  A review of the extensive record in this case indicates that no supplemental statement of the case (SSOC) for these issues was promulgated following the June 2008 remand.

The AOJ will furnish an appellant an SSOC pursuant to a remand by the Board to develop evidence or cure a procedural defect.  38 C.F.R. § 19.31(b)(1)(c).  Although the regulation allows for exceptions, none are applicable to this case, and the June 2008 remand specified that the AOJ must provide an SSOC following completion of the requested development.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  Therefore, the matter must be remanded for readjudication by the AOJ and issuance of an SSOC.

In addition, the Veteran recently perfected an appeal as to whether VA counted the correct amount of Social Security income for the purposes of nonservice-connected pension benefits.  In correspondence dated October 2014, he requested a hearing on this issue.  Therefore, on remand, the AOJ should clarify what type of hearing the Veteran desires and take appropriate action to schedule it.

The Veteran is encouraged to attempt to secure representation, either through legal counsel or through a Veterans Services organization. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Readjudicate the issues of whether new and material evidence has been received to reopen claims for schizophrenia, hemorrhoids, a right wrist disability, and a low back disability; service connection for bilateral knee disabilities, a right foot disability, a head injury, a dental disability; and a TDIU.  If any benefit sought remains denied, the Veteran must be provided an SSOC. An appropriate period of time should be allowed for a response before returning the case to the Board.

2.  Seek clarification from the Veteran as to what type of Board hearing he wants (travel board, video conference, or central office) on the issue of whether VA counted the correct amount of Social Security income for the purposes of nonservice-connected pension benefits.  Once a response has been received, take the appropriate action to schedule the desired hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



